Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art previously relied upon teaches a method of administering to a diabetic subject as part of a treatment regimen, a probiotic Lactobacillus bacteria in combination with an antidiabetic drug, specifically art recognized incretin-based drugs including GLP-1 receptor agonists for treating diabetes, treating glucose intolerance, normalizing insulin,
increasing insulin secretion, improving glucose tolerance, treating obesity and weight in
diabetic patients(Burcelin and Schentag), that Type 2 diabetes results from decreased insulin sensitivity and inadequate insulin secretion associated with a diminished incretin response and impaired glucose tolerance (Simon) and that administering a probiotic Lactobacillus strain to glucose-stimulated healthy individuals increases levels of GLP-1 levels 76% and GLP-2 levels 43% and incretin levels increases insulin secretion by 49%, the art does not teach administering to a diabetic subject who has developed resistance to an incretin-based drug. While probiotic Lactobacillus strains are known function the same as an incretin-based drug, this does not provide a reasonable expectation that one who has developed resistance to an incretin-based drug would respond to the same effects offered by the probiotic Lactobacillus strains and that the administration would enhance the potency of the incretin-based drug in said subject. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632